DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-10 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2013/0342680 ("Zeng") in view of U.S. Patent Publication No. 2016/0146989 ("Sakat").
Regarding claim 1, Zeng discloses a device for multispectral imaging in the infrared suitable for detecting at least one first and one second detection wavelength (100, Fig. 1), comprising: 

an image-forming optic (110 and 120, Figs. 2 and 3) having a given aperture number and a given focal length (paragraph [0039] states the lens has the utility of producing an image on a focal plane, the lens and microlens inherently have a given aperture number and focal length in order to do so); said number and length being suitable for forming, at every point of the image field (paragraph [0039] states the microlens functions as a field lens, hence can capture every point of the image field onto the detector), an elementary focal spot, said focal spot covering a set of at least two juxtaposed elementary detectors (see Fig. 2 and paragraphs [0038] and [0048], the focal spot from the microlens covers super pixel P2, which includes a plurality of sub-pixels D1-D4); 
a matrix array of elementary filters (130, Fig. 2), said matrix array being arranged in front of the detection matrix array (140, Figs. 2 and 3) at a distance smaller than a focal depth of the image-forming optic (Figs. 2 and 3), the dimensions of the elementary filters being chosen so that each elementary focal spot formed at each point of the image field covers at least two elementary filters (see Figs. 2 and 3, the dimensions of the sub-filters F1-F4 are similar to those of the detectors in the super pixels, paragraph [0043] states the sub-filters receive substantially the same image as the detectors), said elementary filters being optimized for passband transmission in spectral bands centered on two different central wavelengths, equal to two of said detection wavelengths (paragraph [0043] states the bandpass filter array includes sub-filters F1-F4 in four spectral bands).

However, Sakat discloses an array of spectral filters comprising guided-mode resonance structures (Figs. 12A-12I) that are made of dielectric material with each of its faces a metal grating (paragraph [0065] and paragraph [0085] states the filters are similar to those in Figs. 4 and 5, which have metal gratings 402 and 403).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include metallodielectric guided mode resonance elementary filters as taught by Sakat in the device of Zeng in order to design a filter that has a controlled angular selectivity that can be implemented in a multidirectional detection system.
Regarding claim 3, Zeng in view of Sakat discloses the device for multispectral imaging in the infrared as claimed in claim 1, and Zeng further discloses each of said elementary filters has dimensions substantially identical to those of one elementary detector (See Figs. 2 and 3, the dimensions of the sub-filters F1-F4 are similar to those of the detectors in the super pixels, paragraph [0043] states the sub-filters receive substantially the same image as the detectors).
Regarding claim 4, Zeng in view of Sakat discloses the device for multispectral imaging in the infrared as claimed in claim 1, and Zeng further discloses said elementary filters (F1-F4, Fig. 3) of the matrix array of elementary filters (130, Fig. 3) are arranged in the form of zones (Q1-Q3, Fig. 3), each zone comprising at least two elementary filters optimized for passband transmission in spectral bands centered on two different central wavelengths (Q1 has four elementary filters in four spectral bands, see Fig. 4), and having dimensions larger than those of the focal spot (see Fig. 2).

Regarding claim 5, Zeng in view of Zagat discloses the device for multispectral imaging in the infrared as claimed in claim 1, and Zagat further discloses that the matrix array of elementary filters comprises at least one elementary DMG guided-mode resonance filter (paragraph [0015]) comprising a waveguide made of dielectric material and two metallic gratings on either side of the waveguide made of dielectric material (Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at leave one elementary DMG guided-mode resonance filter as disclosed by Sakat in the device of Zeng in order to allow for angular filtering as taught, known, and predictable.
Regarding claim 6, Zeng in view of Sakat discloses the device for multispectral imaging in the infrared as claimed in claim 5, wherein the elementary DMG guided-mode-resonance filter is suspended (paragraph [0066] states the whole assembly is surrounded by air) and the two metallic gratings are identical (Fig. 5A has identical gratings 402 and 403).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have metallic gratings that are identical as taught by Sakat in the device of Zeng in order to obtain the desired angular selectivity taught, known, and predictable.
Regarding claim 9, Zeng in view of Sakat discloses the device for multispectral imaging in the infrared as claimed in claim 1, and Zagat further discloses the matrix array of elementary filters comprises at least one elementary guided-mode-resonance filter (paragraph [0015]) of "bi-atomic" type, in which said at least one metallic grating (402, Fig. 5A) has a pattern with at least two apertures of different dimensions (a, a+l, Fig. 5A).

Regarding claim 10, Zeng discloses a method for multispectral imaging in the infrared suitable for detecting at least one first and one second detection wavelength, comprising: 
forming an image of a scene by means of an image forming optic of given aperture (110 and 120, Figs. 2 and 3) and acquiring said image by means of a detection matrix array (140, Fig. 3) comprising a set of elementary detectors of preset dimensions forming an image field of given dimensions, the image-forming optic (110 and 120, Figs. 2 and 3) forming at every point of the image field an elementary focal spot covering a set of at least two juxtaposed elementary detectors (see Fig. 2 and paragraphs [0038] and [0048], the focal spot from the microlens covers super pixel P2, which includes a plurality of sub-pixels D1-D4); 
filtering light beams focused by said image forming optic by means of a matrix array of filters (130, Figs. 2 and 3), said matrix array being arranged in front of the detection matrix array (Figs. 2 and 3) at a distance smaller than a focal depth of the image-forming optic so that each elementary focal spot formed at each point of the image field covers at least two elementary filters (see Figs. 2 and 3, the dimensions of the sub-filters F1-F4 are similar to those of the detectors in the super pixels, paragraph [0043] states the sub-filters receive substantially the same image as the detectors), said elementary filters (F1-F4, Fig. 3) being optimized for passband transmission in spectral bands centered on two different central wavelengths, equal 
Zeng does not disclose that the filter elements are metallodielectric guided mode resonance elementary filters.
However, Sakat discloses an array of spectral filters comprising guided-mode resonance structures (Figs. 12A-12I) that are made of dielectric material with each of its faces a metal grating (paragraph [0065] and paragraph [0085] states the filters are similar to those in Figs. 4 and 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include metallodielectric guided mode resonance elementary filters as taught by Sakat in the device of Zeng in order to design a filter that has a controlled angular selectivity that can be implemented in a multidirectional detection system.  
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Zeng in view of Sakat, further in view of Official notice.
Regarding claim 7, Zeng in view of Sakat discloses the device for multispectral imaging in the infrared as claimed in claim 5, and Sakat further discloses that the elementary DMG guided-mode-resonance filter is deposited on a substrate (paragraph [0007]) but does not explicitly disclose that the substrate is made of dielectric material, nor that the two metallic gratings of the elementary filter are different.
However, Sakat does disclose combining two spectral filters in order to form an angular filtering element (paragraph [0071]).  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to combine the two separate filter 
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  an array of guided mode resonance filters as claimed, specifically in combination with: having at least one filter with an angular acceptance (measured in plane waves) higher than or equal to the angle of the most inclined ray intended to reach the detector array, and having at least one filter deposited on a substrate with a single metal grating on its front face and a double metal grating on the other face of the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,795,174 ("Magnusson") discloses a bandpass filter with single and double 2D gratings, see Fig. 5A.
U.S. Patent Publication No. 2014/0291480 ("Bruder") discloses the beam shaping characteristics and focal points of light entering a lens, see Figs. 3A-3D, and 5A-5B. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878